946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Alfred AVINS, Appellant,v.Franklyn JENIFER.
No. 90-5247.
United States Court of Appeals, District of Columbia Circuit.
July 17, 1991.

Appeal from the United States District Court for the District of Columbia, C.A. No. 90-00759;  Revercomb, J.
Before HARRY T. EDWARDS, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED and ADJUDGED that the district court's order filed August 6, 1990 be affirmed.   Appellant's complaint fails to meet the heightened pleading standard applicable to cases brought pursuant to 42 U.S.C. § 1983, under which the plaintiff must state with " 'factual detail and particularity the basis of his claim.' "   Streetman v. Jordan, 918 F.2d 555, 557 (5th Cir.1990) (quoting  Elliot v. Perez, 751 F.2d 1472, 1473 (5th Cir.1985));   cf. Smith v. Nixon, 807 F.2d 197, 200 (D.C.Cir.1986) (in damage actions against government officials, claims of unconstitutional motive are subject to a heightened pleading standard requiring "nonconclusory allegations of evidence of such intent" in the complaint);   Siegert v. Gilley, 895 F.2d 797, 802 (D.C.Cir.1990) ("if alleged constitutional violation turns on some element of subjective intent, then [plaintiff] must plead the unconstitutional motivation and do so with the offer of proof required by our heightened pleading standard"), aff'd on other grounds, 59 U.S.L.W. 4465 (U.S. May 23, 1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.